Citation Nr: 0105424	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  00-01 735 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to additional accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The appellant, the surviving spouse of a 
veteran who had active service from February 1943 to October 
1945 and died on March [redacted], 1999, appealed that decision 
to the BVA and the case was forwarded to the Board for appellate 
review.

In addition, the Board notes that, in the January 2000 
substantive appeal, the appellant requested a hearing before 
a traveling member of the Board.  However, in correspondence 
dated July 2000, she indicated that she desired to withdraw 
her hearing request.  As the record does not contain further 
indication that the appellant or her representative have 
requested additional hearings, the January 2000 hearing 
request is withdrawn and the Board will proceed with its 
review of the present case.  See 38 C.F.R. § 20.704 (2000).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran died on March [redacted], 1999 and at the time 
of his death he had a claim pending for an increased disability 
evaluation in excess of 10 percent for postoperative removal 
of semilunar cartilage of the left knee secondary to a shell 
fragment wound.

3.  A rating decision dated in April 1999 granted a 20 
percent evaluation for postoperative removal of semilunar 
cartilage of the left knee secondary to a shell fragment 
wound effective August 15, 1995.

4.  In an October 1999 rating decision, the appellant was 
awarded accrued benefits.  In a November 1999 RO letter, she 
was notified that she would receive $2,073.00 for VA benefits 
due and unpaid for a period of two years prior to the 
veteran's death.

5.  The appellant does not dispute the VA's calculations of 
monthly payments or the rate of payments of her accrued 
benefits, but rather disputes the date when the calculations 
for her monthly payments of accrued benefits began.


CONCLUSION OF LAW

The requirements for the entitlement to additional accrued 
benefits have not been met. 38 U.S.C.A. § 5121 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.1000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At present, as per the January 2000 Substantive Appeal, the 
appellant contends she is entitled to accrued benefits in 
amount of $3,567 ($3,751.00 minus $184).  She notes that her 
husband was originally denied entitlement to an increased 
rating in excess of 10 percent for a left knee disability in 
January 1996.  Thus, if the two year limitation for the grant 
of accrued benefits is to apply, such limitation should begin 
effective January 1996 ( the date of the veteran's original 
denial), which is a longer period of time than the VA is 
willing to compensate. 

The basic facts in this case are not in dispute.  In a 
January 1996 rating decision, the veteran was denied a 
disability evaluation in excess of 10 percent for his service 
connected postoperative removal of semilunar cartilage of the 
left knee secondary to a shell fragment wound.  Subsequently, 
he appealed the denial of this issue, and in a January 1998 
Board decision, the veteran's case was remanded to the RO for 
additional development. 

The veteran died on March [redacted], 1999 and at the time of 
his death his claim for an increased disability evaluation for 
postoperative removal of semilunar cartilage of the left knee 
secondary to a shell fragment wound remained pending.  Before 
being notified of the veteran's death, the RO issued a rating 
decision on April 12, 1999 granting the veteran a 20 percent 
disability evaluation for postoperative removal of semilunar 
cartilage of the left knee secondary to a shell fragment 
wound effective August 15, 1995.  And, a check in the amount 
of $3,751.00 was issued to the veteran on April 19, 1999.  
However, as per an August 1999 VA form 119 (Report of 
Contact) and August 1999 correspondence to Congressman 
Regula, the VA Debt Management Center issued a reclamation 
request on July 22, 1999 in order to collect the $3,751.00 
issued to the veteran after his death.

On April 29, 1999, the appellant submitted a claim for 
accrued benefits, and in an October 1999 rating decision, the 
appellant was awarded accrued benefits.  The rating decision 
specifically indicated that payment was limited to periods of 
no more than two years prior to the veteran's death.  And, as 
per November 1999 RO correspondence to the appellant, she was 
again notified that she would receive $2,073.00 for VA 
benefits due and unpaid for a period of two years prior to 
the veteran's death.  In November 1999, the appellant 
expressed disagreement with the award of accrued benefits in 
the amount of $2,073.00 and indicated she was entitled to 
receive $3,751.00 minus one month's worth of benefits.  And, 
in the December 1999 Statement of the Case, the RO explained 
to the appellant that she was entitled to accrued benefits 
effective from March 1, 1997 to March 1, 1999, which totaled 
$2,073.00.  The January 2000 Substantive Appeal, again, notes 
that the appellant believes she is entitled to accrued 
benefits in excess of $2,073.00 as the two year limitation 
for the payment of accrued benefits should have begun January 
1996 (the date of the veteran's original denial for his claim 
of an increased rating), which is a longer period of time 
than the VA is willing to compensate.

With respect to the applicable law, the laws prescribed by 
Congress and implemented by VA regulation clearly limit 
payment of accrued benefits to a period of no more than two 
years prior to the veteran's death.  See 38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000 (2000).  Accrued benefits are defined as 
periodic monetary benefits (other than insurance and 
servicemembers' indemnity) authorized under laws administered 
by the Department of Veterans Affairs, to which a payee was 
entitled at his death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid for a period not to exceed 2 years prior to the 
last date of entitlement.  See 38 C.F.R. § 3.1000(a). The 
Board has no authority to ignore law prescribed by Congress 
and enacted by regulation.

In this respect, the Board acknowledges the appellant's 
argument that she believes she is entitled to accrued 
benefits in excess of $2,073.00 as the two year limitation 
for the payment of accrued benefits should have begun January 
1996 (the date of the veteran's original denial for his claim 
of increased rating), which is a longer period of time than 
the VA is willing to compensate.  The appellant does not 
dispute the VA's calculations of monthly payments or the rate 
of payments of her accrued benefits, but rather disputes the 
date when the calculations for her monthly payments of 
accrued benefits began.  Thus, upon a review of the evidence, 
the Board finds that the law clearly limits payment of 
accrued benefits to a period of no more than two years prior 
to the veteran's death, which in this case was March 1999.  
Given this, the Board finds that the RO's assignment of 
accrued benefits in the amount of $2,073.00 for the period 
from March 1997 to March 1999 was appropriate.  See 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2000); see Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to additional accrued benefits is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

